      Case: 1:20-cv-02651 Document #: 34 Filed: 08/05/21 Page 1 of 1 PageID #:107



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 GETTEN CREDIT COMPANY,
 individually and on behalf of all others            Civil Action No. 20-cv-02651
 similarly situated,
                                                     Honorable Edmond E. Chang
                 Plaintiff,


 v.


 FAIR ISAAC CORPORATION,


                 Defendant.



                 MOTION FOR LEAVE TO WITHDRAW APPEARANCE

       Pursuant to Local Rule 83.17, Plaintiff Getten Credit Company hereby moves to withdraw

the appearance of Michelle Lukic of Wexler Wallace LLP (“Wexler Wallace”). Kenneth A.

Wexler and Melinda J. Morales of Wexler Wallace will continue to act as counsel for Getten

Credit Company.

Dated: August 5, 2021                       By: /s/ Michelle Lukic

                                               Kenneth A. Wexler
                                               Melinda J. Morales
                                               Michelle Lukic
                                               WEXLER WALLACE LLP
                                               55 West Monroe Street, Suite 3300
                                               Chicago, IL 60603
                                               Telephone: (312) 346-2222
                                               Facsimile: (312) 346-0022
                                               kaw@wexlerwallace.com
                                               mjm@wexlerwallace.com
                                               mpl@wexlerwallace.com


                                               CounselforPlaintif
                                                                f
